DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 6, 11, 14 and 24 have been canceled.
Claims 1, 7-8, 12 16 and 23 have been amended.
Allowable Subject Matter
Claims 1-5, 7-10, 12-13, 15-23 and 25-30 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 1, 8, 12 and 23, although, the prior arts Zhang (2021/0160810) discloses a method performed by an apparatus of a user equipment (UE), comprising: receiving location assistance data including a list of candidate transmission-reception points (TRPs) for a positioning operation (see fig.16, step 701, paragraphs [0001], [0007], [0015], [0258-0259] and its description); and receiving a positioning reference signal (PRS) from each candidate TRP of a number of the candidate TRPs over an unlicensed Fifth Generation (5G) New Radio (NR) radio band (see abstract, fig.16, step 702, paragraphs [0001-0003], [0007- 0008], [0015], [0258-0262] and its description). However, none of them teach transmitting one or more PRSs to at least one candidate TRP of the quantity of candidate TRPs over the unlicensed 5G NR radio band; and performing a round-trip time (RTT) ranging operation with the at least one candidate TRP based at least in part on the received PRSs and the one or more transmitted PRSs or to fairly suggest the invention in the combination as claimed.
Claims 2-5, 7, 9-10, 13, 15-22 and 25-30 are allowed as being dependent on independent claims 1, 8, 12 and 23.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CongVan Tran whose telephone number is (571) 272-7871. The examiner can normally be reached on Mon-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Yuwen Pan can be reached on (571) 272-7855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

    PNG
    media_image1.png
    125
    125
    media_image1.png
    Greyscale
UNITED STATES PATENT AND TRADEMARK OFFICE
/CONGVAN TRAN/Primary Examiner, Art Unit 2647